Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of AIVTech International Group Co. (the “Company”) on Form 10-Q for the period endedJune30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, JinLin Guo, Chief Executive Officer (Principal Executive Officer) of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. AIVTECH INTERNATIONAL GROUP CO. Date:August 12, 2010 By: /s/ JinLin Guo JinLin Guo President, CEO and Chairman of the Board of Directors
